DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 11/30/2021. The Examiner has acknowledged the amended Claims 1-3, 6, 8-10, 13, 15-17 and 20. No claims have been cancelled or added. Claims 1-20 are pending and Claims 1-20 are rejected.

Response to Arguments
3.	Applicant's Arguments (Remarks) filed 11/30/2021 have been fully considered but they are not persuasive.

4.	The objection to the Claims 1, 8 and 15 in the first office action has been withdrawn in view of the amended corrections.

5.	The rejection of claims 1-20 under 35 U.S.C 112 (b) has been withdrawn in view of the amended corrections. However, a new 35 U.S.C 112 (b) rejection has been issued based on applicant’s amendment.

6.	The rejection of claims 1-20 under 35 U.S.C 103 has been maintained.  Applicant's Arguments (Remarks Pages: 10-15) have been fully considered but they are not persuasive.
	Applicant argues [REMARKS Page: 10] that “ the cited references do not teach or suggest

distinct from the production file, wherein the experiment file contains one or more files used to
execute an experimental binary, wherein the one or more files used to execute the experimental
binary includes one or more audience files, and wherein each of the one or more audience files
includes one or more experimental binaries for use with the running process.” and 
“(Allen, Para. [0037]) describes inspecting metadata associated with a test case and a product-under-test to identify characteristics of a test machine and resources required for the test case to execute properly. This disclosure is, however, unrelated to the audience files recited in amended independent claim 1.”
However, the examiner respectfully disagrees. It is noted that Allen teaches test process 10 may inspect 100 contents of a test case, including source code of the test case (Allen: ¶ [0031]), contents of a test case, including source code of the test case…, test case (i.e. experiment file)  may be an automated test that may be executed to test a product…, contents of the test case source code that test process 10 may inspect may include, but are not limited to, application server installables (e.g., web application archive (WAR) files, etc.), mobile application installables (e.g., Android application package (APK) files, etc.), and server configuration files…, a particular version of an operating system, such as "Windows 7" (i.e. test case with one or more files with targeted platforms/server/OS) (Allen: ¶ [0032]), and further discloses property files associated with the test case and the product-under-test may include listing requirements for the test case to execute properly…, configuration files may include a name of a particular browser, which may indicate that the particular browser included within the configuration files by name may be required for the test case to execute properly…,(i.e. targeted browser) and Test process 10 may inspect 106 any and all metadata, including property files associated with the test case and the product-under-test, for any information indicative 

Applicant argues [REMARKS Page: 11] that “cited references also do not teach or suggest the recitations of amended independent claim 1 for "during execution of the version of the running process, overriding one or more of the component binaries of the version of the running process with corresponding one or more experimental binaries.” and “The patches described by Kuchibhotla, however, are not applied "during execution of the version of the running process" as encompassed by amended independent claim 1”, and 
 “For reasons similar to those discussed above with regard to claim 1, the cited references also do not teach, suggest, describe, or otherwise render obvious the recitations of amended independent claims 8 and 15.”
However, the examiner respectfully disagrees. Kuchibhotla discloses that a first version of a software application is deployed on a set of one or more targets. A software binary is then generated for an updated version of the software application (Kuchibhotla: [Abstract]), software binary may be generated by applying a set of one or more patches to a software binary for a previous version of the software application (Kuchibhotla: ¶ [0020]), applying patches to modify or replace the program executable of a software application and/or supporting data for the software application. Thus, the update to the standard software image may include a new version of a software application that is created by applying patches to a previous version of the software application (Kuchibhotla: ¶ [0043]), and deploys the updated software image to the subscribed targets that are not current with the latest version.. deploying the updated software image does not impact the subscribed target's availability (i.e. during the execution) (Kuchibhotla: ¶ [0046], also see ¶ [0019] zero downtime). 
Further, for the same reasons discussed above, applicant’s arguments with respect to claims 8 and 15 are not persuasive.

Applicant argues [REMARKS Page: 11-12] that “ cited references also do not teach, suggest, or describe each and every recitation of dependent claim 2…, the cited references do not teach or suggest the recitations of this claim for "wherein the one or more component binaries correspond to the one or more experimental binaries based on the one or more component binaries sharing a same title as the one or more experimental binaries…., These portions of Kuchibhotla, however, make no mention of component binaries sharing a same title as one or more experimental binaries. In fact, a full text search of Kuchibhotla reveals that this reference does not include the term "title." This reference cannot possibly, therefore, teach the recitations dependent claim 2 set forth above.” and 
“For reasons similar to those discussed above with regard to dependent claim 2, the cited
references also do not teach, suggest, describe, or otherwise render obvious the recitations of amended dependent claims 9 and 16.”
However, the examiner respectfully disagrees. It is noted that Kuchibhotla teaches that identifying a set of one or more targets that subscribe to the standard software image…, subscription data may be maintained by subscription management logic 124 and may map identifiers for each standard image to a set of one or more targets that subscribes to the respective standard image…, for a given standard image, subscription management logic 124 may identify the flocking
group that follows the image (Kuchibhotla: ¶ [0044]), and more than one gold image may be maintained for targets 112a to 112n…where each flocking group follows a different standard image…, each flocking group follows changes to the gold image to which they are subscribed 
Further, for the same reasons discussed above, applicant’s arguments with respect to claims 9 and 16 are not persuasive.

Applicant argues [REMARKS Page: 12-13] that “cited references also do not teach, suggest, or describe each and every recitation of  dependent claim 3…,the cited references do not teach or suggest the recitations of this claim for “wherein there are at least two audience files.” and “The Office Action cites Allen, Para.[0037] as teaching this recitation..., This disclosure is, however, unrelated to the audience files recited in dependent claim 3” and “Because Kuchibhotla does not teach audience files, this reference also cannot, therefore, teach “determining which of the at least two audience files is the newest and using the one or more experimental binaries from the newest audience file to override the one or more component binaries of the version of the running process.”” and 
“For reasons similar to those discussed above with regard to amended dependent claim 3, the cited references also do not teach, suggest, describe, or otherwise render obvious the recitations of amended dependent claims 10 and 17.”
However, the examiner respectfully disagrees.  It is noted that Allen teaches identify 108 at least one of: at least one characteristic of a test machine (i.e. targeted system)…, property files associated with the test case and the product-under-test may include listing requirements for the test case to execute properly…, configuration files may include a name of a particular browser, which may indicate that the particular browser included within the configuration files by name may be (i.e. targeted browser) and Test process 10 may inspect 106 any and all metadata, including property files associated with the test case and the product-under-test, for any information indicative of requirements for the test case to execute properly (Allen: ¶ [0037]). Therefore, a PHOSITA would have understood that Allen discloses the limitation applicant is arguing about.  
Further, the examiner has relied upon the combination of Allen and Kuchibhotla to teach the limitation “determining which of the at least two audience….” and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Kuchibhotla discloses that older versions of a software application may be phased out and removed from target hosts as newer versions are deployed. The determination of which software version to phase out may generally be based on the ages of the different software versions (Kuchibhotla: ¶ [0069]), determine a list of members that are not running the latest version of the software application (Kuchibhotla: ¶ [0045]), and the update to the standard software image may include a new version of a software application that is created by applying patches to a previous version of the software application (Kuchibhotla: ¶ [0043]). Therefore, the combination of Allen and Kuchibhotla teaches the features applicant is arguing about.
Further, for the same reasons discussed above, applicant’s arguments with respect to claims 10 and 17 are not persuasive.

Applicant argues [REMARKS Page: 13-14] that “With regard to dependent claim 5, the cited references do not teach, suggest, or describe the recitations of this claim for "determining that at and “These portions of Kuchibhotla, however, make no mention of an experimental binary including a dependency and resolving the dependence from an audience file containing the experimental binary as encompassed by dependent claim 5.” and 
“For reasons similar to those discussed above with regard to dependent claim 5, the cited references also do not teach, suggest, describe, or otherwise render obvious the recitations of
dependent claims 12 and 19.”
However, the examiner respectfully disagrees. Kuchibhotla discloses a policy may specify a condition in terms of a threshold number of image updates from which the target may diverge. If the target falls behind the threshold number of updates, then the target may be compelled to update to a newer version of the software application…, update management system 120 may allow a target to fall behind a standard gold image by up to two versions. In such a scenario, two different versions of a gold image may be deployed to a target without activating the updated versions on the target (i.e. version dependency and making an attempt to resolving from the same image) (Kuchibhotla: ¶ [0078]).Therefore, a PHOSITA would have understood that Kuchibhotla discloses the limitation applicant is arguing about.
Further, for the same reasons discussed above, applicant’s arguments with respect to claims 12 and 19 are not persuasive.

 Applicant argues [REMARKS Page: 14] that “With regard to amended dependent claim 6, the cited references do not teach, suggest, or describe the recitations of this claim for "wherein the first attempt to resolve the dependency is unsuccessful and the method further comprising resolving and 
“For reasons similar to those discussed above with regard to dependent claim 6, the cited references also do not teach, suggest, describe, or otherwise render obvious the recitations of dependent claims 13 and 20.” 
However, the examiner respectfully disagrees. A discussed also in Claim 5, Kuchibhotla discloses that two different versions of a gold image may be deployed to a target without activating the updated versions on the target. After a third version of the gold image is deployed, if the target still has not been updated to either of the previous two versions (i.e. unsuccessful attempt to resolve) (Kuchibhotla: ¶ [0078]) and rollback to the previously active version of the software. For example, an updated software version may contain bugs or cause other unanticipated issues that were not present in an older software version (Kuchibhotla: ¶ [0071]).
Further, for the same reasons discussed above, applicant’s arguments with respect to claims 13 and 20 are not persuasive.

Applicant argues [REMARKS Page: 15] that “With regard to dependent claim 7, the cited references do not teach, suggest, or describe the recitations of this claim for "wherein there are a plurality of audience files and wherein the experimental binaries of each of the plurality of audience files are utilized only in isolation from the plurality of the other audience files." As discussed above, the cited references do not teach or suggest audience files. The cited references cannot possibly, therefore, teach the utilization of a plurality of audience files in isolation from one another as encompassed by dependent claim 7.” and 

However, the examiner respectfully disagrees.  Allen discloses each line of each source code file included within the test case may be inspected 100 by test process 10 to identify 108 at least one of: at least one characteristic of a test machine…, operating system names mentioned in the test case. An example of an operating system name that may be included in the test case may include, but is not limited to, a particular version of an operating system, such as "Windows 7" (i.e. test case with one or more files with targeted platforms/server/OS) (Allen: ¶ [0032]), and property files associated with the test case and the product-under-test may include listing requirements…, configuration files may include a name of a particular browser, which may indicate that the particular browser included within the configuration files by name may be required for the test case to execute properly…, Test process 10 may inspect 106 any and all metadata, including property files associated with the test case and the product-under-test, for any information indicative of requirements for the test case to execute properly(i.e. identifying targeted browsers in config files) (Allen: ¶ [0037]).
Further, for the same reasons discussed above, applicant’s arguments with respect to claims 13 and 20 are not persuasive.

Applicant argues [REMARKS Page: 15] that “ Action rejects dependent claims 4, 11, and 18. under 35 U.S.C. 103 as being unpatentable over Allen and Kuchibhotla. These claims include recitations not taught or suggested by the cited references, even if combined in the manner suggested in the Office Action.” and 
“These claims are also allowable as they depend from respective allowable independent claims as discussed above.” 

Further, applicant’s additional argument is based on their dependency on the respective independent claims and rejected using the same rationales as discussed with respect to independent claims.
Examiner Interpretation
7.	The claimed computer storage media in claim 15 is treated as a statutory type of computer readable media based on the disclosure in ¶ [0039] of the specification of the instant application. Specifically, the disclosure points out that Computer storage media do not include a carrier wave or other propagated data signal.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 the executing process” (emphasis added). It is unclear whether the applicant is trying to refer to the same version of the running process recited in Claim 15 or a different executing process. 
Note: Applicant may overcome this rejection by changing “the executing process” to “the running process”. For the examination purposes, examiner is interpreting it as “version of the running process”.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0132422 A1, hereinafter Allen) in view of Kuchibhotla et al. (US 2016/0092196 A1, hereinafter Kuchibhotla). 

Regarding Claim 1,

Allen discloses a method for enabling experiments in a running process (Allen: [Abstract] A computer-implemented method, computer program product, and system is provided for determining requirements for testing software), the method comprising: 
 establishing a parent library (Allen: ¶ [0048] Computing system 12 may include microprocessor 200 configured to e.g., process data and execute instructions/
code for test process 10…, storage device 16 may include but are not limited to: a hard disk drive; a tape drive; an optical drive; a RAID device…, ¶ [0024] Test process 10s may be a server application and may reside on and may be executed by computing device 12, ¶ [0035] product-under-test may be installed to a machine);
(Allen: ¶¶ [0048,0024,0035]), a production file (Allen: ¶ [0004] contents of a product-under-test, including source code of the product-under-test), 
wherein the production file contains one or more files used to execute the running process (Allen: ¶ [0035]contents of a product-under-test, including source code of the product-under test…, product-under-test may include, for example, a software application…), 
wherein the one or more files used to execute the running process include one or more version files, and wherein each of the one or more version files contains a version of the running process (Allen: ¶ [0035] contents of a product-under-test, including source code of the product-under test…, product-under-test may include, for example, a software application, a software module, a suite of software modules, and/or any collection of software applications or portions of software application that may be tested by the test case, e.g., to identify defects (e.g., bugs), such as operational failures and security vulnerabilities…, each file included within the product-under-test, ¶ [0036] multiple versions of the same general software product (e.g., the product-under-test) may be produced…, may be executed may include different operating  systems, and/or different versions of an operating system), each version of the running process comprising one or more component binaries for the version of the running process (Allen: ¶ [0036] multiple versions of the same general software product (e.g., the product-under-test) may be produced…,configured to execute in different computing environments, ¶ [0035] contents of a product-under-test, including source code of the product-under-test…, Contents of the product under-test that test process 10 may inspect 102 may include, but are not limited to, java libraries imported into source files of the product-under-test, dependent packages listed in build files of the product-under-test, and version numbers of the product-under-test, ¶ [0036] multiple versions of the same general software product (e.g., the product-under-test) may be produced…,configured to execute in different computing environments);
establishing, within the parent library (Allen: ¶¶ [0048,0024,0035]), an experiment file that is distinct from the production file (Allen: ¶ [0032] contents of a test case, including source code of the test case…, test case may be an automated test that may be executed to test a product), 
wherein the experiment file contains one or more files used to execute an experimental binary (Allen: ¶ [0032] test case may be an automated test that may be executed to test a product…, Contents of the test case source code that test process 10 may inspect may include, but are not limited to, application server installables (e.g., web application archive (WAR) files, etc.), mobile application installables (e.g., Android application package (APK) files, etc.), and server configuration files ( e.g., Apache Tomcat configuration files, etc.), ¶ [0031] contents of a test case, including source code of the test case), 
wherein the one or more files used to execute the experimental binary includes one or more audience files (Allen: ¶ [0037] metadata associated with the test case and the product-under-test, including property files associated with the test case…, Property files associated with the test case and the product-under-test may include listing requirements…, configuration files may include a name of a particular browser, which may indicate that the particular browser included within the configuration files by name may be required for the test case to execute properly…, web application xml descriptor files, deployment descriptor files that may be embedded within the product-under-test, and cloud deployment configuration files), and wherein each of the one or more audience files includes one or more experimental binaries for use with the running process (Allen: ¶ [0031] contents of a test case, including source code of the test case, also see ¶¶ [0032, 0037]).

during execution of the version of the running process, overriding one or more of the component binaries of the version of the running process with corresponding one or more experimental binaries. 
However, Kuchibhotla from the same field of endeavor as the claimed invention discloses managing updates across one or more targets using standard software images…, a first version of a software application is deployed on a set of one or more targets. A software binary is then generated
for an updated version of the software application (Kuchibhotla: [Abstract]), the update process comprises generating a software binary for an updated version of a software application. The software binary may be generated by applying a set of one or more patches to a software binary for a previous version of the software application (Kuchibhotla: ¶ [0020]), applying patches to modify or replace the program executable of a software application and/or supporting data for the software application. Thus, the update to the standard software image may include a new version of a software application that is created by applying patches to a previous version of the software application (Kuchibhotla: ¶ [0043]), identifies a set of one or more targets that subscribe to the standard software image…, subscription data may be maintained by subscription management logic 124 and may map identifiers for each standard image to a set of one or more targets that subscribes to the respective standard image (Kuchibhotla: ¶ [0044]), and deploys the updated software image to the subscribed targets that are not current with the latest version (Kuchibhotla: ¶ [0046], also see [0047-0049]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kuchibhotla in the teachings of Allen. A person having ordinary skill in the art would have been motivated to do so because facilitates (Kuchibhotla: ¶ [0019]).

Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 1. However, Allen does not explicitly disclose wherein the one or more component binaries correspond to the one or more experimental binaries based on the one or more component binaries sharing a same title as the one or more experimental binaries.
However, Kuchibhotla further discloses the update process comprises generating a software binary for an updated version of a software application. The software binary may be generated by applying a set of one or more patches to a software binary for a previous version of the software application (Kuchibhotla: ¶ [0020]), applying patches to modify or replace the program executable of a software application and/or supporting data for the software application. Thus, the update to the standard software image may include a new version of a software application that is created by applying patches to a previous version of the software application (Kuchibhotla: ¶ [0043]), identifies a set of one or more targets that subscribe to the standard software image…, subscription data may be maintained by subscription management logic 124 and may map identifiers for each standard image to a set of one or more targets that subscribes to the respective standard image (Kuchibhotla: ¶ [0044]), and more than one gold image may be maintained for targets 112a to 112n…where each flocking group follows a different standard image…, each flocking group follows changes to the gold image to which they are subscribed, but does not follow changes to other gold images to which they are not subscribed (Kuchibhotla:  ¶ [0039]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kuchibhotla in the teachings of Allen. (Kuchibhotla: ¶ [0019], also see ¶ [0039]).

Regarding Claim 3,
Claim 3 is dependent on Claim 1, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 1. Allen further discloses wherein there are at least two audience files (Allen: ¶ [0037] metadata associated with the test case and the product-under-test, including property files associated with the test case…, Property files associated with the test case and the product-under-test may include listing requirements…, configuration files may include a name of a particular browser, which may indicate that the particular browser included within the configuration files by name may be required for the test case to execute properly…, web application xml descriptor files, deployment descriptor files that may be embedded within the product-under-test, and cloud deployment configuration files) and the method further comprising determining which of the at least two audience files is the newest and using the one or more experimental binaries from the newest audience file to override the one or more component binaries of the version of the running process. 
However, Allen does not explicitly disclose:
determining which of the at least two audience files is the newest and using the one or more experimental binaries from the newest audience file to override the one or more component binaries of the version of the running process. 
However, Kuchibhotla further discloses the software binary may be generated by applying a set of one or more patches to a software binary for a previous version of the software application (Kuchibhotla: ¶ [0020]), the update to the standard software image may include a new version of a software application that is created by applying patches to a previous version of the software application (Kuchibhotla: ¶ [0043]), may analyze each of the subscribed target's software configuration level to determine a list of members that are not running the latest version of the software application (Kuchibhotla: ¶ [0045]), and older versions of a software application may be phased out and removed from target hosts as newer versions are deployed. The determination of which software version to phase out may generally be based on the ages of the different software versions (Kuchibhotla: ¶ [0069], also see ¶ [0081]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kuchibhotla in the teachings of Allen. A person having ordinary skill in the art would have been motivated to do so because facilitates mass management of targets in large-scale environments, and allows for policy driven approaches for deploying and activating new versions of software applications (Kuchibhotla: ¶ [0019], also see ¶ [0039]).

Regarding Claim 4,
Claim 4 is dependent on Claim 3, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 3. However, Allen does not explicitly disclose backing out one or more older experimental binaries from the running process prior to overriding the one or more component binaries with the newest experimental binaries. 
However, Kuchibhotla further discloses the update to the standard software image may include a new version of a software application that is created by applying patches to a previous version of the software application (Kuchibhotla: ¶ [0043]), when an updated version of a software application is received, an older version of the software application is replaced with the  (Kuchibhotla: ¶ [0022]), and older versions of a software application may be phased out and removed from target hosts as newer versions are deployed (Kuchibhotla: ¶ [0069]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kuchibhotla in the teachings of Allen. A person having ordinary skill in the art would have been motivated to do so because facilitates mass management of targets in large-scale environments, and allows for policy driven approaches for deploying and activating new versions of software applications (Kuchibhotla: ¶ [0019]).

Regarding Claim 5,
Claim 5 is dependent on Claim 3, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 3. However, Allen does not explicitly disclose determining that at least one of the one or more experimental binaries includes a dependency and based on the determination of a dependency, making a first attempt to resolve the dependency from the same audience file containing the at least one experimental binary. 
However, Kuchibhotla further discloses a policy may specify a condition in terms of a threshold number of image updates from which the target may diverge. If the target falls behind the threshold number of updates, then the target may be compelled to update to a newer version of the software application…, update management system 120 may allow a target to fall behind a standard gold image by up to two versions. In such a scenario, two different versions of a gold image may be deployed to a target without activating the updated versions on the target (Kuchibhotla: ¶ [0078]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kuchibhotla in the teachings of Allen. A person having ordinary skill in the art would have been motivated to do so because facilitates (Kuchibhotla: ¶ [0019]).

Regarding Claim 6,
Claim 6 is dependent on Claim 5, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 5. However, Allen does not explicitly disclose wherein the first attempt to resolve the dependency is unsuccessful and the method further comprising resolving the dependency only with a corresponding component binary from the version of the running process. 
However, Kuchibhotla further discloses update management system 120 may allow a target to fall behind a standard gold image by up to two versions. In such a scenario, two different versions of a gold image may be deployed to a target without activating the updated versions on the target. After a third version of the gold image is deployed, if the target still has not been updated to either of the previous two versions (Kuchibhotla: ¶ [0078]), and rollback to the previously active version of the software. For example, an updated software version may contain bugs or cause other unanticipated issues that were not present in an older software version (Kuchibhotla: ¶ [0071]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kuchibhotla in the teachings of Allen. A person having ordinary skill in the art would have been motivated to do so because facilitates mass management of targets in large-scale environments, and allows for policy driven approaches for deploying and activating new versions of software applications (Kuchibhotla: ¶ [0019]).

Regarding Claim 7,
Claim 7 is dependent on Claim 1, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 1. Allen further discloses wherein there are a plurality of audience files (Allen: ¶ [0032] each line of each source code file included within the test case may be inspected 100 by test process 10 to identify 108 at least one of: at least one characteristic of a test machine…, operating system names mentioned in the test case. An example of an operating system name that may be included in the test case may include, but is not limited to, a particular version of an operating system, such as "Windows 7", ¶ [0037] Property files associated with the test case and the product-under-test may include listing requirements…, configuration files may include a name of a particular browser, which may indicate that the particular browser included within the configuration files by name may be required for the test case to execute properly…, Test process 10 may inspect 106 any and all metadata, including property files associated with the test case and the product-under-test, for any information indicative of requirements for the test case to execute properly, also see ¶ [0035]). 

Regarding Claim 8, 
Allen discloses a computing device for enabling binary experiments in a running process (Allen: [Abstract] A computer-implemented method, computer program product, and system is provided for determining requirements for testing software, ¶ [0011]), the computing device comprising a memory storing executable instructions (Allen: ¶ [0011] system
may include at least one processor device and at least one memory architecture coupled with the at least one processor device, ¶ [0025]) and a processor executing the executable instructions and, based on execution of the instructions, the processor being caused to (Allen: ¶ [0011] system may include at least one processor device and at least one memory architecture coupled with the at least one processor device, ¶ [0025] instruction sets and subroutines of test process 10s, which may be stored on storage device 16 coupled to computing device 12, may be executed by one or more processors (not shown) and one or more memory architectures (not shown) included within computing device 12) and discloses all the limitations of Claim 8, in combination with Kuchibhotla, as discussed in Claim 1. Therefore, Claim 8 is rejected using the same rationale as discussed in Claim 1.

Regarding Claims 9-10,
Claims 9-10 are dependent on Claim 8, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 8. The combination discloses all the limitations of Claims 9-10 as discussed in Claims 2-3. Therefore, Claims 9-10 are rejected using the same rationale as discussed in Claims 2-3.

Regarding Claims 11-12,
Claims 11-12 are dependent on Claim 10, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 10. The combination discloses all the limitations of Claims 11-12 as discussed in Claims 4-5. Therefore, Claims 11-12 are rejected using the same rationale as discussed in Claims 4-5.

Regarding Claim 13,
Claim 13 is dependent on Claim 12, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 12. The combination discloses all the limitations of Claim 13 as discussed in Claim 6. Therefore, Claim 13 is rejected using the same rationale as discussed in Claim 6.


Regarding Claim 14,
Claim 14 is dependent on Claim 8, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 8. The combination discloses all the limitations of Claim 14 as discussed in Claim 7. Therefore, Claim 14 is rejected using the same rationale as discussed in Claim 7.

Regarding Claim 15,
 	Allen discloses a computer storage media storing instructions that when executed by a computing device cause the computing device to enable binary experiments in a running process (Allen: [Abstract] A computer-implemented method, computer program product, and system is provided for determining requirements for testing software, ¶ [0049] present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium ( or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.¶ [0011]), wherein the instructions executed by the computing device comprise instructions to (Allen: ¶ [0025] instruction sets and subroutines of test process 10s, which may be stored on storage device 16 coupled to computing device 12, may be executed by one or more processors (not shown) and one or more memory architectures (not shown) included within computing device 12) and discloses all the limitations of Claim 15, in combination with Kuchibhotla, as discussed in Claim 1. Therefore, Claim 15 is rejected using the same rationale as discussed in Claim 1.

Regarding Claims 16-17,
Claims 16-17 are dependent on Claim 15, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 15. The combination discloses all the limitations of Claims 16-

Regarding Claims 18-19,
Claims 18-19 are dependent on Claim 17, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 17. The combination discloses all the limitations of Claims 18-19 as discussed in Claims 4-5. Therefore, Claims 18-19 are rejected using the same rationale as discussed in Claims 4-5.

Regarding Claim 20,
Claim 20 is dependent on Claim 19, and the combination of Allen and Kuchibhotla discloses all the limitations of Claim 19. The combination discloses all the limitations of Claim 20 as discussed in Claim 6. Therefore, Claim 20 is rejected using the same rationale as discussed in Claim 6.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20020144248-A1
US-20070028217-A1
US-20160019043-A1
US-9098375-B2
US 2017/0235661 Al

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494
/Jeremy S Duffield/Primary Examiner, Art Unit 2498